Title: From Thomas Jefferson to John C. Delacoste, 15 August 1804
From: Jefferson, Thomas
To: Delacoste, John C.


               
                  
                     Sir
                  
                  Monticello Aug. 15. 04.
               
               The universal application made to me from all parts of the Union for a concurrence in the institution of schools, establishment of charities, erecting churches & public buildings, and other objects of local interest, & into which I gave for some time, not foreseeing their extent, obliged me at length to adopt it as a general rule to decline every thing of that kind, except in the places of my temporary or permanent residence. in truth, I found that these calls alone would absorb more than my whole resources public & private. on this ground I found myself obliged to decline the aid which was proposed for the museum of sculpture, painting &c at New York, as I had done in other cases, and as consistency, and indeed necessity requires me to do in that of the establishment for promoting the science of Natural history in New York. sincerely a friend to the progress of science in all it’s useful branches, among which that of Natural history is eminent, I obey with reluctance those laws of conduct which are imperiously imposed on me by resources more limited than my desire to be useful. Accept my salutations & assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            